Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 4, 6-9, 13-22 is pending.
Claims 7-9 and 13-21 is withdrawn.
Claims 1, 4, 6 and 22 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Action Summary
Claims 1-6, 10-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldone (U.S. Patent 4,902,720) and in view of ABC Health and Wellbeing (Exzema and dermatitis, https://www.abc.net.au/health/library/stories/2007/11/22/2089345.htm, 2013)(hereinafter ABC) is withdrawn.
Claim(s) 1-6 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ford (U.S. Publication 2013/0243888) of record in the IDS submitted 7/14/2020 is withdrawn due to applicants amendment of claims.
1-6 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Disse (U.S. Publication 2004/0039011) of record in the IDS submitted 7/14/2020.
Claims 1, 4, 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldone (U.S. Patent 4,902,720) and in view of ABC Health and Wellbeing (Exzema and dermatitis, https://www.abc.net.au/health/library/stories/2007/11/22/2089345.htm, 2013)(hereinafter ABC) both are of record is maintained.

Claims 1-6, 10-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Edelson (WO 2015/168564) of record in the IDS submitted 7/14/2020 and Wein (Some actions of hexamethonium, Brt, J. Pharmacol., 1951, 6, 611, pages 1-19) is maintained with modifications due to applicants amendment of claims.


Response to Arguments

Applicant’s again assert that contagious dermatitis is a virus and not dermatitis.  This argument has been fully considered but has not been found persuasive.  Baldone teaches the treatment of contagious dermatitis (table 2) with the administration of hexamethonium bromide (HBM).  And ABC teaches that dermatitis is a catch-all term for inflammation of the skin.  And although there are different causes of dermatitis, the administration of HBM would prevent atopic dermatitis. 
	Applicants assert that Baldone that the quaternary ammonium compound is preferably a ganglionic blocker or glanlionic blocking agent.  This argument has been fully considered but has not been found persuasive.  Baldon expressly discloses hexamethonium bromide, which the elected compound as an anti-choline agent is an antagonist of a nicotinic acetylcholine receptor. Additionally, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
Applicants assert that ABC at best discloses that the treatment of virus infections that may accompany atopic dermatitis.  This argument has been fully considered but has not been found persuasive.  As previously stated that ABC discloses that dermatitis is a catch-all term for inflammation of the skin, which would include atopic dermatitis.  Additionally, by applicants own admission, the said term at “best” would overlap and would provide motivation to “try” in accordance with KSR with a reasonable expectation of success.
	Applicants argue that Edelson refer to only treating oily skin, enlarged skin pores and acne and reducing sebum production.  Given Edelson’s broad claim and its far narrower examples, and disclosure, the skilled worker would have no reasonable expectation that Edleson’s acetylcholine receptor antagonist would treat atopic dermatitis.  This argument has been fully considered but has not been found persuasive.  First, Edelson specifically disclose the treatment of atopic dermatitis with hexamethonium (claim 10 and 13).  Additionally, there may be more than one invention within prior art. Additionally, the claims of Edelson specifically discloses the treatment of atopic dermatitis. Thus, Edelson is enabled for the treatment of dermatitis.  Again, applicants asserts that since Edelson does not disclose any working examples somehow renders Edelson not enabled for the treatment of atopic dermatitis.  As previously stated in the Advisory Action dated 11/1/32020, the lack of working examples does not render the art not enabled.  Cited art is enabled for all that it discloses (e.g. treating atopic dermatitis with the administration of atracurium besylate, decamethonium bromide, dextromethorphan, dextrorphan, doxacurium, hexamethonium, mecamylamine, methyllycaconitine,  mivacurium chloride, panchronium bromide, 

	With regards to the Declaration submitted by Yoko Yamaguchi dated 3/11/2021 which asserts that Edelson is not enabled for the treatment of atopic dermatitis due to the fact that Edelson only mentions atopic dermatitis among a long list of many diseases and one of ordinary skills would have selected atopic dermatitis.  This argument has been fully considered but has not been found persuasive.  Edelson specifically recites a finite list of diseases in claim 13, one of which is atopic dermatitis with acetylcholine receptors are nicotinic receptors (claim 4 and 15).  As stated above, Edelson specifically disclose the treatment of atopic dermatitis with hexamethonium (claim 10 and 13).  Additionally, there may be more than one invention within prior art. Additionally, the claims of Edelson specifically discloses the treatment of atopic dermatitis. Thus, Edelson is enabled for the treatment of dermatitis.  Again, applicants asserts that since Edelson does not disclose any working examples somehow renders Edelson not enabled for the treatment of atopic dermatitis.  As previously stated in the Advisory Action dated 11/1/32020, the lack of working examples does not render the art not enabled.  Cited art is enabled for all that it discloses (e.g. treating atopic dermatitis with the administration of atracurium besylate, decamethonium bromide, dextromethorphan, dextrorphan, doxacurium, hexamethonium, mecamylamine, methyllycaconitine,  mivacurium chloride, panchronium bromide, trimethaphan, tubocurarine, and vecuronium bromide (claim 10)). Since, the method of treating atopic 


	

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edelson (WO 2015/168564) of record.
Edelson teaches the treatment of atopic dermatitis (claim 13) with agent that antagonized acetylcholine (claim 1).  Edelson teaches that the agent that antagonized acetylcholine is hexamethonium (claim 10).  Edelson teaches that the route of administration is selected from the group consisting of topical, injected, oral and trnsmucosal and injectable pharmaceutical (claim 11-12).  Edelson teaches that the substance that antagonizes acetylcholine receptors is selected from the group consisting of atracurium besylate, decamethonium bromide, dextromethorphan, dextrorphan, doxacurium, hexamethonium, mecamylamine, methyllycaconitine,  
Since Edelson is silent with regards to violent crystal violet, it is inherent that crystal violet is not present in the composition.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldone (U.S. Patent 4,902,720) and in view of ABC Health and Wellbeing (Exzema and dermatitis, https://www.abc.net.au/health/library/stories/2007/11/22/2089345.htm, 2013)(hereinafter ABC) both are of record.

Baldone teaches the treatment of contagious dermatitis (table 2) with the administration of hexamethonium bromide (HBM).  Baldone teaches topical or systemic administration (column 7, lilnes10-15).
ABC teaches that dermatitis is a catch-all term for inflammation of the skin.  And although there are different causes of dermatitis, the effect is usually the same: re, swollen, dry, flaky and very itchy skin, which occasionally forms blisters.  Dermatitis is also highly prone to developing infections.
It would have been obvious to administer HBM to treat dermatitis (e.g. atopic, contagious).  One would have been motivated to administer HBM to treat dermatitis because it is known that HBM is effective to treat dermatitis and that dermatitis is a catch-all term for inflammation of the skin.  And although there are different causes of dermatitis, the effect is usually the same as disclosed by both Baldone and ABC with a reasonable expectation of success.

Claims 1, 4, 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Edelson (WO 2015/168564) of record in the IDS submitted 7/14/2020 and Wein (Some actions of hexamethonium, Brt, J. Pharmacol., 1951, 6, 611, pages 1-19) of record.
Edelson teaches the treatment of atopic dermatitis (claim 13) with agent that antagonized acetylcholine (claim 1).  Edelson teaches that the agent that antagonized acetylcholine is hexamethonium (claim 10).  Edelson teaches that the route of administration is selected from the group consisting of topical, injected, oral and trnsmucosal and injectable pharmaceutical (claim 11-12).  Edelson teaches that the substance that antagonizes acetylcholine receptors is selected from the group consisting atracurium besylate, decamethonium bromide, dextromethorphan, dextrorphan, doxacurium, hexamethonium, mecamylamine, methyllycaconitine,  mivacurium chloride, panchronium bromide, trimethaphan, tubocurarine, and vecuronium bromide (claim 10).
Edelson does not expressly teach hexamethonioum  “bromide” or derivatives, mimetics and analogs thereof
Wein teaches that hexamethonium bromide (table III and throughout document) and bis-ethyldimethylamonium homolog. Wein teaches that hexamethonium derivative is 1.5 times as potent as hexamethoium.
 It would have been obvious to one of ordinary skills in the art to employ hyxamethonium bromide or bis-ethyldimethylamonium homolog. One would have been motivated to employ hexamethonium bromide hyxamethonium bromide or bis-
It would have been obvious that since Edelson is silent with regards to hexamethonium having crystal violet, then hexamethonium is free of crystal violet with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1, 4, 6 and 22 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627